Name: Commission Implementing Decision (EU) 2019/1117 of 24 June 2019 amending Decisions 2007/305/EC, 2007/306/EC and 2007/307/EC as regards a change of the addressee of the Decisions (notified under document C(2019) 4523)
 Type: Decision_IMPL
 Subject Matter: foodstuff;  trade policy;  means of agricultural production;  technology and technical regulations;  plant product
 Date Published: 2019-07-01

 1.7.2019 EN Official Journal of the European Union L 176/59 COMMISSION IMPLEMENTING DECISION (EU) 2019/1117 of 24 June 2019 amending Decisions 2007/305/EC, 2007/306/EC and 2007/307/EC as regards a change of the addressee of the Decisions (notified under document C(2019) 4523) (Only the German text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1829/2003 of the European Parliament and the Council of 22 September 2003 on genetically modified food and feed (1), and in particular Article 8(6) and Article 20(6) thereof, Whereas: (1) Commission Decisions 2007/305/EC (2), 2007/306/EC (3) and 2007/307/EC (4) laying down the rules for the withdrawal from the market of Ms1xRf1 (ACS-BNÃÃ4-7xACS-BNÃÃ1-4) hybrid oilseed rape, Ms1xRf2 (ACS-BNÃÃ4-7xACS-BNÃÃ2-5) hybrid oilseed rape and Topas 19/2 (ACS-BNÃÃ7-1) oilseed rape respectively, as well as their derived products are addressed to Bayer CropScience AG, based in Germany. (2) By letter dated 1 August 2018, Bayer CropScience AG, based in Germany requested, that the Commission transfers its rights and obligations pertaining to all its authorisations and pending applications for genetically modified products, to BASF Agricultural Solutions Seed US LLC, based in the United States. By letter dated 19 October 2018, BASF Agricultural Solutions Seed US LLC confirmed its agreement with this transfer and authorised BASF SE, based in Germany, to act as its representative in the Union. (3) The implementation of the requested change requires the amendment of Decisions 2007/305/EC, 2007/306/EC and 2007/307/EC as regards the addressee of those Decisions. (4) The proposed amendments to the authorisation decisions are purely administrative in nature and do not entail a new assessment of the products concerned. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 In Decision 2007/305/EC, Article 4 is amended as follows: Bayer CropScience AG, Alfred-Nobel-Str. 50, D-40789 Monheim am Rhein is replaced by BASF SE, Carl-Bosch-Str. 38, 67063 Ludwigshafen, Germany. Article 2 In Decision 2007/306/EC, Article 4 is amended as follows: Bayer CropScience AG, Alfred-Nobel-Str. 50, D-40789 Monheim am Rhein is replaced by BASF SE, Carl-Bosch-Str. 38, 67063 Ludwigshafen, Germany. Article 3 In Decision 2007/307/EC, Article 3 is amended as follows: Bayer CropScience AG, Alfred-Nobel-Str. 50, D-40789 Monheim am Rhein is replaced by BASF SE, Carl-Bosch-Str. 38, 67063 Ludwigshafen, Germany. Article 4 This Decision is addressed to BASF SE, Carl-Bosch-Str. 38, 67063 Ludwigshafen, Germany. Done at Brussels, 24 June 2019. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 268, 18.10.2003, p. 1. (2) Commission Decision 2007/305/EC of 25 April 2007 on the withdrawal from the market of Ms1xRf1 (ACS-BNÃÃ4-7xACS-BNÃÃ1-4) hybrid oilseed rape and its derived products (OJ L 117, 5.5.2007, p. 17). (3) Commission Decision 2007/306/EC of 25 April 2007 on the withdrawal from the market of Ms1xRf2 (ACS-BNÃÃ4-7xACS-BNÃÃ2-5) hybrid oilseed rape and its derived products (OJ L 117, 5.5.2007, p. 20). (4) Commission Decision 2007/307/EC of 25 April 2007 on the withdrawal from the market of Topas 19/2 (ACS-BNÃÃ7-1) oilseed rape and its derived products (OJ L 117, 5.5.2007, p. 23).